UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 3, 2011 AEROGROW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-50888 46-0510685 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) 6075 Longbow Dr. Suite 200, Boulder, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(303) 444-7755 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On October 3, 2011, Michael D. Dingman, Jr., a member of the Board of Directors (the “Board”) of AeroGrow International, Inc. (the “Company”), announced his resignation from the Board with immediate effect.Jack J. Walker, Chairman of the Board, stated that “Mr. Dingman’s distinguished service on the Board includes serving as Chairman of the Audit Committee since being appointed to the Board in July 2008.I would like to personally thank Michael for his countless contributions to the Board and the Company over the past three years.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AeroGrow International, Inc. DATED:October 5, 2011 By: /s/ H. MacGregor Clarke H. MacGregor Clarke Chief Financial Officer and Treasurer
